Citation Nr: 1404376	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-22 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for dermatitis/eczema.

2.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder strain/sprain (hereinafter "right shoulder disability.")


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The Veteran had active duty from December 1998 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for dermatitis/eczema and assigned a 10 percent rating, and which granted service connection for right shoulder disability and assigned a non-compensable rating, effective September 26, 2007.  A notice of disagreement was received in April 2009, a statement of the case was issued in May 2010, and  a substantive appeal was received in June 2010.   A May 2010 rating decision increased the right shoulder rating to 10 percent, effective from September 26, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary before the claims on appeal is decided.  Specifically, the Board finds that VA medical examinations are necessary.

Dermatitis/Eczema

The Veteran is claiming entitlement to an initial evaluation in excess of 10 percent for dermatitis/eczema.  During his February 2008 VA examination, the Veteran complained of dermatitis on his lower anterior abdomen and up into his left axilla, with a slight amount on the bottoms of his feet.   After examining the patient, the examiner determined that the dermatitis affected 10 percent of his body surface area and zero percent of his exposed surface area.  

The report of a June 2012 VA examination refers only to involvement around the umbilicus.  The examiner concluded that the Veteran's dermatitis affected less than five percent of his body surface area and zero percent of his exposed surface area.  It is unclear from the June 2012 VA report whether all affected body areas were in fact examined.  Proper application of rating criteria requires information regarding the total area involved.  To fully assist the Veteran, additional examination is appropriate. 

Right Shoulder Disability

The Veteran is also claiming entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability.  The record shows that, while he was examined by VA in June 2012, the VA examiner recommended that the Veteran "have an MRI done for further treatment and evaluation."  The Veteran and his representative have argued that, despite this recommendation, an MRI was never conducted.  Under the circumstances, the Board finds that an additional examination is warranted to fully assist the Veteran. .

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA skin examination to ascertain the current severity/areas of involvement of his service-connected dermatitis/eczema disability.  The claims file should be made available to the examiner for review.  All examination findings should be reported to allow for application of VA rating criteria.  The examiner should clearly report all body areas affected, to include specific reporting on any involvement of the abdomen and up into his left axilla, with a slight amount on the bottoms of his feet.  

2.  The Veteran should be scheduled for a VA examination to ascertain the current nature and extent of his service-connected right shoulder disability.  The claims file should be made available to the examiner for review.  

All indicated studies, including MRI studies are to be performed if deemed appropriate by the examiner.  If not deemed appropriate, the examiner should specifically comment on why MRI studies are not necessary.   All examination findings should be reported to allow for application of pertinent VA rating criteria.  

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  The Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


